Case 1:19-cv-05264
  Case  19-50269-JTDDocument
                       Doc 1-21-6Filed
                                    Filed 06/04/19 Page
                                        06/06/19    Page1 70 of 94
                                                          of 60




                             Exhibit B

                   Sample Calculation of Fee Adder.
Case 1:19-cv-05264
  Case  19-50269-JTDDocument
                       Doc 1-21-6Filed
                                    Filed 06/04/19 Page
                                        06/06/19    Page2 71 of 94
                                                          of 60
          Case 1:19-cv-05264
            Case  19-50269-JTDDocument
                                 Doc 1-21-6Filed
                                              Filed 06/04/19 Page
                                                  06/06/19    Page3 72 of 94
                                                                    of 60




    .2

    E
     x
    LII




r
Case 1:19-cv-05264
  Case  19-50269-JTDDocument
                       Doc 1-21-6Filed
                                    Filed 06/04/19 Page
                                        06/06/19    Page4 73 of 94
                                                          of 60




                               Exhibit C

               Form ofParent Capital Contribution Letter.
Case 1:19-cv-05264
  Case  19-50269-JTDDocument
                       Doc 1-21-6Filed
                                    Filed 06/04/19 Page
                                        06/06/19    Page5 74 of 94
                                                          of 60




                             Exhibit D.

                 Form of Sponsor Commitment Letter
       Case 1:19-cv-05264
         Case  19-50269-JTDDocument
                              Doc 1-21-6Filed
                                           Filed 06/04/19 Page
                                               06/06/19    Page6 75 of 94
                                                                 of 60




Execution Version


                            AMENDED AND RESTATED
                    INDIVIDUAL TRANSACTION CONFIRMATION
                          (Gatherer's Contract No. 9532-102)
                                         TO
                            AMENDED AND RESTATED
                    GATHERING AND PROCESSING AGREEMENT
                    BETWEEN EM ENERGY PENNSYLVANIA, LLC
                                        AND
                         ETC NORTHEAST PIPELINE, LLC
                            DATED NOVEMBER13, 2017

          THIS AMENDED AND RESTATED INDIVIDUAL TRANSACTION
CONFIRMATION (this "1TQ") is entered into effective as of the i3"* day of November, 2017
("Eff`ective___Date"), by and between ETC Northeast Pipeline, LLC ("Qatherer") and EM Energy
Pennsylvania, LLC ("Shipper"). This ITC constitutes part of and is subject to ali of the terms
and provisions of the Base Agreement (collectively, the "Agreernent"). All capitalized tem1s not
defined herein shall have the meaning ascribed to such terms in the Base Agreement, unless
otherwise defined herein. Any discrepancy or conflict between any term contained in the Base
Agreement and any term contained in this ITC shall be resolved in favor ofthis ITC.

                                       WITNESSETH I

        WHEREAS, Gatherer and Shipper entered into that certain Individual Transaction
Confirmation dated April 17, 2015 (Gatherer's Contract No. 9532-102), as amended pursuant to
that First Amendment to Individual Transaction Confirmation dated August 1, 2015 (as so
amended, the"Original ITC l02.");
                          Case 1:19-cv-05264
                            Case  19-50269-JTDDocument
                                                 Doc 1-21-6Filed
                                                              Filed 06/04/19 Page
                                                                  06/06/19    Page7 76 of 94
                                                                                    of 60




                         WHEREAS, Gatherer and Shipper now desire to amend and restate the Originai iTC
                  102, on the terms and conditions set forth herein.

                         NOW, T HEREFORE, for and in consideration of the premises and mutual covenants
                  herein contained, and intending to be legally bound, Shipper and Gatherer do hereby stipulate
                  and agree as follows:

                  §                    : Amended and Restated Gathering and Processing Agreement dated
                  November 13, 2017, Contract No. 9532-100.

                  INDIVIDUAL TRANSACTION NUMBER: 9532-102

                  SHIPPER: EM Energy Pennsylvania, LLC

                  GATHERER' ETC Northeast Pipeline, LLC

                  T E R M: This Individual Transaction Confirmation shall be coterminous with that certain other
                  Individual Transaction Confirmation between the Parties of even date herewith, ITC No. 9532-
                  10] ("1TC 101..").

                  G AT HERI NG SYST EM: The Gathering System to be constructed, owned and operated by
                  Gatherer under this ITC is depicted in part on the map shown on Exhibit A hereto, as may be
                  updated by mutual agreement of the Parties, and will be capable of (i) gathering the SRC from
                  the Receipt Points upstream of the Constellation Compressor Station for delivery to the
                  Constellation Delivery Point ("LP Ga_Ll;ering") and (ii) gathering the SRC from the Constellation
    .3athering"   Receipt Point to the Delivery Point ("HP_§           ).

                    The "Co       lation Compressor Station" is owned and operated by Axip Energy Services, LP
     xip"           (" £    ), and Shipper shall be responsible for the delivery of Gas from the inlet meter of the
Ionstell_ation Dpiiver_\L2oint"
                    Constellation Compressor Station ("§                              ) to the inlet meter of the HP
                    Gathering system ("ConstQla_tion Receipt Point"). Shipper shall cause Axip to deliver Gas to the
                    Constellation Receipt Point against the operating pressures maintained in the HP Gathering
                    system from time to time, which operating pressure shall not exceed 1308 Psig. Shipper shall be
                    in control and possession of the Gas from the Constellation Delivery Point to the Constellation
                    Receipt Point.




                                                                   2
Case 1:19-cv-05264
  Case  19-50269-JTDDocument
                       Doc 1-21-6Filed
                                    Filed 06/04/19 Page
                                        06/06/19    Page8 77 of 94
                                                          of 60




                                3
Case 1:19-cv-05264
  Case  19-50269-JTDDocument
                       Doc 1-21-6Filed
                                    Filed 06/04/19 Page
                                        06/06/19    Page9 78 of 94
                                                          of 60




                                 4
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-6Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      1079
                                                         of of
                                                            6094




                               5

                                                                   I
       Case
        Case1:19-cv-05264
              19-50269-JTDDocument
                            Doc 1-2 1-6Filed
                                          Filed 06/04/19Page
                                             06/06/19     Page
                                                             1180
                                                                of of
                                                                   6094




(A) In conjunction with execution of the Original Agreement, the Original ITC 101 and
Original ITC 102, Shi    rovided to Gatherer initial credit support *
                                                          I When and as required pursuant to this
section, Shipper shall provide Credit Support, including without limitation the Initial Credit
Support, Incremental Credit Support (if any) and Additional Credit Support (if any), in one of the
following foms, each of which shall constitute a form of reasonably satisfactory Credit Support:

       a.  A written Guaranty of payment from an Affiliate with credit satisfactory to Gatherer,
           but such guaranty of payment shall constitute an acceptable form of Credit Support
           only for as long as the credit of the Affiliate continues to be reasonably satisfactory to
           Gatherer;
       b. An irrevocable letter of credit in a reasonably satisfactory form and from a Qualified
           Institution ("Qualiiied Institution" shall mean a major U.S. commercial bank or the
           U.S. branch of a foreign bank which has assets of at least $50 Billion U.S. Dollars
           and a credit rating of at Ieast 'A-' by Standard & Poor's Ratings Services, or its


                                                 6
        Case
         Case1:19-cv-05264
               19-50269-JTDDocument
                             Doc 1-2 1-6Filed
                                           Filed 06/04/19Page
                                              06/06/19     Page
                                                              1281
                                                                 of of
                                                                    6094




            successor, or a credit rating of at least 'A3' by 1Vioody's Investors Service, or its
            successor, and is otherwise acceptable to Gatherer.), or
       c.   A prepayment or a deposit.

(B)     On an annual basis during the term of either ITC, Shipper shall provide its audited
financial statements with footnotes and any other information requested by Gatherer to properly
evaiuate Shipper's financial condition. In the ev ent i) Shipper's financial condition has
deteriorated as compared to the FYE December 31, 2013 consolidated financial statements
provided to Gatherer on September 22, 2014 such that Gatherer can reasonably substantiate
grounds for insecurity, as evaluated by Gatherer on a non-discriminatory basis, based on
consistent financial evaluation standards for determining the acceptabiiity of Shipper's overall
financial condition; or ii) Shipper experiences a material adverse change to its financial
condition, which shall include only the following events: (a) qualified auditor's opinion relating
to the financial statements which indicates significant uncertainty as to Shipper's ability to exist
as a going concern; (b) adjudged litigation or final orders in a regulatory proceedings in State or
Federal courts which is likely to cause a condition of insolvency, then Gatherer may hereby
request incremental Credit Support in the amount of thirty (30) days of' (i) Gathering Demand
Fee + (ii) Processing Demand Fee + (iii) T&F Demand Fee + (iv) Storage Demand Fee, all as
escalated from time to time, (collectively, the "Fees") plus (v) any imbalance due te Gatherer
from Shipper ("Incremental Credit Support"). The incremental Credit Support shall be issued
and maintained by Shipper for the benefit of the Gatherer throughout the term of both ITCs, as
may be extended from time to time, unless such incremental Credit Support is modified by
Gatherer in its reasonable discretion as outlined in (D) below.

(C) Upon the occurrence of an Event of Default with respect to Shipper, then Shipper shall
provide additional Credit Support to Gatherer within fifteen (15) business days of written
demand to Shipper. The additional Credit Support shali he the lesser of: (i) four (4) months of
Fees due from Shipper or ii) the number of months remaining in either or both ITCs ("Additional
Credit Support"). Such Additional Credit Support shall be issued and maintained by Shipper for
the benefit of the Gatherer throughout the term of both ITCs, as may be extended from time to
time, unless such Additional Credit Support is modified by Gatherer in its reasonable discretion
as outlined in (D) below.

(D) If Gatherer determines in its reasonable judgment that the Incremental Credit Support or
Additional Credit Support is or are no longer required or the amounts of any such Credit Support
can be reduced, Gatherer shall return any such excess Credit Support to Shipper within tive (5)
business days of its reasonable determination based upon Gatherer's annual assessment of the
Shipper's financial statements which shall be conducted within sixty (60) calendar days of
receipt of Shipper's annual audited financial statements, provided, however, upon the occurrence
of an Event ofDefault with respect to Shipper pursuant to section (D) at any time during the term
of either ITC, then Gatherer has the right to reinstate its requirement for Incremental Credit
Support pursuant to section (B) and/or Additional Credit Support pursuant to section (C).



                                                 7
        Case
         Case1:19-cv-05264
               19-50269-JTDDocument
                             Doc 1-2 1-6Filed
                                           Filed 06/04/19Page
                                              06/06/19     Page
                                                              1382
                                                                 of of
                                                                    6094




(E)      At any time while either or both ITCs Es effective, if Gatherer detennines that, as of such
time, the issuer of any letter of credit in fav or of Gatherer shall cease to be a Qualified
Institution, then Gather may submit a written notice ef such determination to Shipper (which
notice shall provide Gatherer's basis for such determination), and within fifteen (15) business
days after Shipper's receipt of such notice from Gatherer, Shipper shail deliver to Gatherer, and
shall thereafter maintain, an irrevocable standby letter of credit in favor of Gatherer in a format
acceptable to Gatherer and from a Qualified Institution.

(F) For any Credit Support in the form of an irrevocable standby letter of credit that is provided
to Gatherer (any such letter of credit, "Shipper's Letter of Credit"), such Shipper's Letter of
Credit shall permit partial draws and shall have an expiry date no sooner than twelve (12)
calendar months after issuance thereof With respect to any Shipper's Letter of Credit, Shipper
shall furnish extensions or replacements Oi' such letter of credit thirty (30) days prior to the
expiration thereof; from time to time until the expiration of both ITCs. All extensions,
amendments and replacements of any Shipper's Letter of Credit shall be delivered to Gatherer in
the form of such outstanding Shipper's Letter of Credit, or in form otherwise satisfactory to
Gatherer. Gatherer shall have the right to draw against any outstanding Shipper's Letter of
Credit upon: (a) failure to make payment when due under either or both ITCs, or (b) the failure
or refusal of Shipper to deliver any applicable extension, amendment or replacement of an
outstanding Shipper's Letter of Credit as provided herein. In the event of a draw in accordance
with clause (a) of the preceding sentence, the proceeds of such draw shall be applied against any
costs, expenses or damages incurred by Gatherer. In the event of a draw due to the failure or
refusal of Shipper to deliver any applicable extension, amendment or replacement of an
outstanding Shipper's Letter of Credit, which draw may be in part or in whole, the proceeds of
the draw shall be retained by Gatherer until Gatherer receives a replacement Shipper's Letter of
Credit or until Gatherer does in fact incur any costs, expenses or damages as a result of a breach
by Shipper of any of its obligations under either or both lTCs (in which event, such monies shall
be applied against the same). If drawn in part or in whole, Shipper shall immediately therealter
provide a replacement Shipper's Letter of Credit in an amount equal to the amount drawn by
Gatherer. Any draw made by Gatherer under an outstanding Shipper's Letter of Credit shall not
relieve Shipper of any liabilities, deficiencies, costs, expenses or damages beyond what is drawn
under such Shipper's Letter of Credit. Shipper's Letter of Credit (representing any undrawn
portion thereof), to the extent it still remains, or any Credit Support in the form of cash deposit
held by Gatherer shall be returned to Shipper on or before the thirtieth (30"1) day after the later to
occur of (i) the date on which both iTCs have terminated or expired and (ii) the date on which all
of Shipper's performance and payment obligations under both ITCs (including, without
limitation, any damages arising from either such agreement) have been fulfilled.

ADDITIONAL COVENANTS. REPRESENTATIONS AND WARRANTIES:




                                                  8
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-6Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      1483
                                                         of of
                                                            6094




                               9
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-6Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      1584
                                                         of of
                                                            6094




                               10
       Case
        Case1:19-cv-05264
              19-50269-JTDDocument
                            Doc 1-2 1-6Filed
                                          Filed 06/04/19Page
                                             06/06/19     Page
                                                             1685
                                                                of of
                                                                   6094




TER1V1tNAT.ION_ Q E ORIG1N1§.§J_ITC 102: The Original ITC 102 is hereby terminated as of
the Effective Date and superseded by the terms and conditions of this ITC.

                            [S IGNATUR E P AGE FOLLOW S ]




                                           11
          Case
           Case1:19-cv-05264
                 19-50269-JTDDocument
                               Doc 1-2 1-6Filed
                                             Filed 06/04/19Page
                                                06/06/19     Page
                                                                1786
                                                                   of of
                                                                      6094




        IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be executed
in multiple originals effective and operative as of the date first hereinabove written.


GATHERER                                 S HIP P ER

ETC NOR THEAS T P IP ELINE, LLC           M MER         ENNS YLVANIA, LLC

By'                                     By
Na me :                    I
                                        Name: Y;¢m¢J 4.1/\a¢uzJH8
Title :                                 Title'  cw
       Case
        Case1:19-cv-05264
              19-50269-JTDDocument
                            Doc 1-2 1-6Filed
                                          Filed 06/04/19Page
                                             06/06/19     Page
                                                             1887
                                                                of of
                                                                   6094




      IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed in multiple originals effective and operative as ofthe date first hereinabove written.


GATHERER                                   S HIPPER

ETC NO        EAS          LINE, LLC       EM ENERGY PENNSYLVANIA, LLC

By: I     ¢Z                               By:
N w e : m w Mvwf¥ » -f                     Name:
Tiue;c,y\  fnfv1.yy\1Ln£MZ.¢H>m»v          Title:
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-6Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      1988
                                                         of of
                                                            6094




                           Appendix I

                        Area of Dedication.
                                                 Case
                                                  Case1:19-cv-05264
                                                        19-50269-JTDDocument
                                                                      Doc 1-2 1-6Filed
                                                                                    Filed 06/04/19Page
                                                                                       06/06/19     Page
                                                                                                       2089
                                                                                                          of of
                                                                                                             6094

                                                                                                                   Area                                    of                      Dedication                                                                                            DI                                                                  1
                                                                                                                                     nlnvlvrl                                                                                                                                                                                ennlilnr
                                                  p1usiuuuua
                                                                                         uzunilt wr                                    rvrv                                                                                                                                                                                    nv
                                      I              T`l'\Y                                                                      n
                               lw1h                                                                                                                                                                                           Hula;
                                                                                                                                                                                                                               1wr                     WF nur
                            Ffllm1iFllu                                                                                                                                                                                                                  wr
                                :wr

                                     r
                                                             . =.*:'.:
                                                            "1                                Jlfllllbll                       zonsrnnn
                                                                                                                                      THF
                                                                                                                                                                                                                          3                                                r 4                     nocsuuo
                                                                                                                                                                                                                                                                                                     tv4|~                  .
                                                                                                                                                                                                                                                                                                                            nle|-auuib
                                                                                                                                                                                                                                                                                                                                      ": .§..
                                                                                                                                                                                                                                                                                                                                          ww l l u u n
                               1~                                                                PHP
                                                                                                                                                                                                                          3                                                                                                   .IL".1\
                                                                                                                                                                                                                                                                                                                                   •.              ll
                                                                                                                                                                                                                                                                                                                                .  **n  '
                         /`*-;,'
                         IHRIWI           $n;¢.u1nIe
                                                                                                                                                                                                                          E                                                                                             . .
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                            l.
                                                                                                                                                                                                                                                                                                                                  .r i
                                                                                                                                                                                                                                                                                                                                      J.

                                                                                                                                                                                           wow                                   IIWIII                                                                                                 I ll» \l"
                                                                                                                                                                                                                                  1Hr                     unlkinlt                                           J                        4      wa
                            ull I.                                                                                                                                                                                                                         I W!

                                                                                                un'
                                                                          |.l£llh'|lH?|0¢H Lnulniuasrmcrt
                                                                                                                                                rll4nLu
                                                                                                                                                  tw!
                                                                                                                                                           a|iltl||uli
                                                                                                                                                                                   1       Wi?
                                                                                                                                                                                                . - .
                                                                                                                                                                                                                          llW*
                                                                                                                                                                                                                                                                                        ,:
                                                                                                                                                                                                                                                                                       f¢
                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                   "RQ
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                      .J                            I.I
                                                                                    Wr          I wr                                                                                                                                                                                                 | L..
                         3
                         E               G'                                                                                                                                                          11t4| :wr
                                                                                                                                                                                                                                                        vE1».:AHau GQ.
                                                                                                                                                                                                                                                        I lnluncb.
                                                                                                                                                                                                                                                                                         .=» s4.: .24=
                                                                                                                                                                                                                                                                                          ' -44" -_-
                                                                                                                                                                                                                                                                                              . -H .
                                                                                                                                                                                                                                                                                                     .4 *
                                                                                                                                                                                                                                                                                                      H. -. mf                        *          I.
                                                                                                                                                                                                                                                                                                                                    -a1:i|EA11| Jw:
                                                                                                                                                                                                                                                                                          1                                               '|I
                                                                                                                                                                                                                                                                                                                                'J,1;.
                                                                                                                                                                                                                                                                                   44.
                                   snclnnnu TWP
                         E                                                                                                                                                                                                                                                          -au? 1 ,I _                     I   In
                         s
                        -|rl|Ln-» |l-
                                             lllER¢ ER gq_

                                          uwasuc E cu.
                                                                                .
                                                                                         vmIEIH414H
                                                                                                  1*7



                                                                                                          wlzllnuou
                                                                                                                                       lrnluarllu
                                                                                                                                            TWP

                                                                                                                                                  un                      UI I I TY
                                                                                                                                                                           mr.
                                                                                                                                                                                           c'
                                                                                                                                                                                           (_,
                                                                                                                                                                                                                   8
                                                                                                                                                                                                              ullxun
                                                                                                                                                                                                               mr
                                                                                                                                                                                                                                    nnl ux
                                                                                                                                                                                                                                     nur                          Qlrlnauo
                                                                                                                                                                                                                                                                    m r: . . .

                                                                                                                                                                                                                                                                . . 3 ' ... I
                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                       Lllll
                                                                                                                                                                                                                                                                                        N
                                                                                                                                                                                                                                                                                             "a °I


                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                    .41-
                                                                                                                                                                                                                                                                                             l:r___J IH!
                                                                                                                                                                                                                                                                                                        .(.=


                                                                                                                                                                                                                                                                                                         I 14
                                                                                                                                                                                                                                                                                                                    al u.
                                                                                                                                                                                                                                                                                                                   '1 4.{11'
                                                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                            Q
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                44
                                                                                                                                                                                                                                                                                                                                1

                                                                                                                                                                                                                                                                                                                            1 . .
                                                                                                                                                                                                                                                                                                                                 a .d -  ,@"'(

                                         lruLua<l
                                            PHP
                                                                                                             ln#
                                                                                                                                                                                                 pl                                                               ..|.~ r..         ..\
                                                                                                                                                                                                                                                                              ar- '~ L
                                                                                                                                                                                                                                                                                              |'     |             :               4.
                                                                                                                                                                                                                                                                                                                      LQ : -.n u . 1 '
                                                                                                                                                                                                                                                                                                                                      r-

                                                                                                                            1va|l4i1M¢|~l
                                                                                                                                                                                                4                                                                                                       :.
                                                                                                                                                                                                                                                                  . . . ' . II'                       .~.:-*
                                                                                                                                                                                                                                                                                               J c. * \1*.
                                                                                                                                                                                                                                                                                                                           *"    "'l"4'»
                                                                                                                                     nur                   rnaln                                                                                                               f d i ? naman                                     4
                                                                                                                                                           s l ow :                                                                                                                                             i ae         u* .. .: JL ...-
                                                                                                                                                            :wr                                                                                                                       .4 1
                                                                                                                                                                                                                                                                                          h *1    ._.34
                                                                                                                                                                                                                                                                                              P YH!    . 1|Il       . 1, :,.
                                                                                                                                                                                                                                                                                                                         1           W. I
                                                                                                                                                                          Q'                                                        elmelur                . yu llwt n ln I          . n    .    1              .: af=.             . 7
                                                                                                                                                                                                                                                                                         .|'. K"I .r *.7   " i ..
                                                                   jf      nLl||w4xu|:|:
                                                                                :wr                                                                                89     u I                           :8s':s4z
                                                                                                                                                                                                                                      mf                         \v ur..
                                                                                                                                                                                                                                                                                    I.    $  |.
                                                                                                                                                                                                                                                                           .I " l : 'a rn1.1-0 L . '.Q>
                                                                                                                                                                                                                                                                                                               : it
                                                                                                                                                                                                                                                                                                          5**\r. .1 Vi
                                                                                                                                                                                                                                                                                                                       .             .e rwour
                                 lnlnxlnu 1vlr                                                                 nw lw IT                                                                                                                                                                                4 v r- 4h v
                                                                                                                nw ll                   lcon'                  J' 9'                       :                                                                                                -.»H            _-.i




                                                                                                                                                                                                                                                                                          M
                                                        J
                                                                                                                                         111#
                                                                                                                                                                                                                                                                                                                  | *T m unr 4
                                                    J
                                                                unluu                                                                                                                                                                                                    consul.       :"= I                -5

                                                   x             iw!                                                                                                                                                                                                         wr     43           -Z         r 11 .* |
                                                                                                                                                                                                                                                                                                                        lun-
                                                                                                                                                                                                                                                                                                                              L ,.




                      9
                                                                                                                                                                                               LI! II
                                                                                                                                                                                               114               IIIDI                                                                                      'a *.
                                                             " l                                                                                                                                                                                   n                                                                                      .
                                                                                                                                                                      wana
                                                                                                                                                                       1vlr
                                                                                                                                                                                                                  141                                                              1
                                                                                                                                                                                                                                                                                   .J                       .-           8
                        d                                                                                                                                                                                                         e u v wmv                                J
                                                                                                                                                                                                                                                                                                            le
                                                                                                                                                                                                                                                                                                             'L4 4 *l1 E-
                        u
                                                                                                                               |1!ppElT
                                                                                                                                                                1                                                                                                 ' I '11                I
                                                                                                                                                                                                                                                                                                                                           ||:An1|
                                                                                                                                                                                                                                                                                                                                          IIHD nv!          Ar
                                         noun                                             ¢ll£IillQ9Tlr¢p                      nan nv!                                                                       I                                                  nl Mf "                        1
                                                                                                                                                                                                                                                                                                        Lf  -|           a
                                     lelvn.rwp                             1 rw

                       8
                                                                              III                                                                                                                                                                           3 "


                                                                                                                                            /* _,Q
                                                                                                                                                                                                                                      | e | | l. ¢ .       I:
                                                                                                                                                                                                            . onaHx\|H                   mmf .
                                                                                                                                                                          uunur                                 v|\|||:                                                                                                                    \vqnn.c||.lln
                                                                                                                                                                          :nun                                                                                      nlulw                                                                      nw'
                                                                                                                                 _                                         qw)                                                                                       nn'                               annum L
                                                 .. -                                                                                                                                                   .                                                                                                vw !
                                                                                     u

                                                                                                                                                    3 d                                        n lur



                                                                                                                                                        E
                                                                                                          WM I
                                                                         Huw
                                                                        navl:
                                                                                                           wir                             ':.:.':' 3:                        _.
                                                                                                                                                                                       1
                                                                         lulu                                                                                                                  esuna1|sIvcl1a!11                                             Lil
                                                                                                                                                                                                     \ wr. ' .                                                                                                                  d wut
                                                                       LAWRENCE aa.                                                                 5                                                                                          I Nl                                                                 13          u runnin
                                                                                                                                                                  Inxcxlrln                                                                                                                                                     4 WIP
                                                                        9EAvElq co.
                                                                                                                                                           . .8 .    "Ip                                                                                               wusnt                       etralrian u
                                                                                              li?                                nAnn\.1>|
                                                                                                                                                    3                                                                               IUILII.
                                                                                                                                                                                                                                      rwt
                                                                                                                                                                                                                                                                        TWP                           rw# 8
                                                                                                                                                                                                                                                                                                                                8
                                                                                                                                                                                                                                                                                                                                                              n
                                                                                                                                                                                                                                                                                                                                                            x-Ln
                                                                                                                                                                                                                                                                                                                                                             111
                             Mltlu nn
                                tw!
                                                                           lm
                                                                         I .wen                                                    ner!
                                                                                                                                                    9                                          ,v§                                                                                                                      w
                                                                                                                                                                                                                                                                                                                                                 <3
                                                   1:1
                                                                          anno
                                                                                          Q                                                         as.J   ml.                                                                                                                                          J
                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                              -c
                                      .-*'                                                    4             Ruth                                            r*            i
                                                                                                                                                                                                                                                                                                                             44
                             4                                         L...                               Irrllznl                                                                                                             FIHH TWP
                                                                                                             Wr!                     lllllll
                                                                                                                                                  . 4
                                                                                                                                                           .    .:
                                                                                                                                                                                                                              .ne Plant                           i'llll|!Gl                   uuanlluu TH!
                                                                                                                                                                                                                                                                                                                                                  Honra
                                                                                                                                                                                                                                                                                                                                                 lurlna
                                                                                                                                  {.                                                                 4...h 1nl... "NA
                                                                                                                                                                                                                                                                      ml                                                                           'hw
                                                               eh eu l w u vn r          41
                                                                                                  I                              1                     L                1(Jscxlorl

                                                                                                                                                                                       qv
                                   mourn                                                                                                                                     wrnr                            ranwan
                                 unvn 1wr                                                                                                                                  .                                      1*?

                                                                                         D
                                                                                                           waa te:11 f
                                                                                                              Tvfr

                                                                                                                                 . IIIIIICIL
                                                                                                                                    ..4         - <4
                                                                                                                                                    ii           aw
                                                                                                                                                                                                     U                                                                     aw
                                                                                                                                               iv.._gi
                                                                                                                                                                ''2..
                                                                                                                                                                                                                                                                                                                                             lauvn
                                                                                                                                                                                                                                                                                                                                            lu nw
                                                                                                                                                     ",*: 4 s 3. .
                                                                         ||\mr|1o|<
                                                                                                            lneuaull
                                                                                                               TWP
                                                                                                                           ... _ .1.
                                                                                                                                  •
                                                                                                                                 .v
                                                                                                                                                 . _
                                                                                                                                                        \ 5. '".1'41'"' I                                                          1I1§\|1||                       CLIIFTUH
                                                                                                                                                                                                                                                                                                                                              :wr
                                                                                                                                                                                                             *mr*

                                                                                                                            .J
                                                                            tw!                                             ". .                      1                                                                               nv!                            'rwr                              lunAw




                    8                                                                    ara4-=                                                    \*
                                                                                                                                                    .1I                                                                                                                                                  HIM'



                                                                                                                                                                                                                                                                                                                         3.
                          uuanvunt                                                                                 nu         : \                                                                            *SU
                                                                                                                   an
                                                                                                                 "p: 1.      . N1 IJ..            .                                            5
                                                                                                                                                                                               *.          BUTLER co.
                                    4            lnnusur                                                 1h p             .. \~.     . . .w .4 d                                                                                                                                                    o||.rm
                                                   nan                         Nfiln              :lun       ""             . . ...           |      u                                                  Au.E1a i E H l c o.                                                                          nvr
                                  VL                                           nur             ,, twr. _='¢                p. .                     8>-
                                                                                                                                                                                                                                                     nwhrwr
                                                                                           ..:.l. ....;> ,I        .      .                          §wAuuu. \ .
                                                                                        '                                 Un
                                                                                                4 . Jai :a... nap . . l d l i. .v   1E01D81'1        :     nur                  p ls ! iw!         n;:nLnHb
                                                                                       /                         5:       |°                :
                                                                                                                                                                                                      1wr                                                             rlnllml
                                                                                                                                                     8            - i i                                                                                                  TI!                            M
                                                                                     . \4 ...L.                  .     *.| " ' .          '
                                                                                                   1 l |           . . IJ . .                        1                                                                                                            x                                        J
                                                                                  1                           1m1u\|4 |'*.:.'"                   'J                                                                                              pI1111         /                        Anlmdulur
                                                                  'luincapu si-                                                                                                                                                                                *                            1\vlr
                                 U nun:                               u r rj      '|,                                     ,I .                                                                                                                     mr
                                                                             p r                                                   1 lun                  vlllnlkttlll                                               u                                Ill
                                         THF                           . .. 1 1, I"                     §*2.. .. .                      *;1l1                mu:
                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                      l l !I
                                                                                    _L.: 1 r.ly[L wr                                                         lunn             lttcnnunul            4-|u-lvmx                                          in
                                                                                                                                                                                   'nur                mr                                                            ansluInu
                                                                 l..                                     , |:'.                 LI
                                                                                         -Is \. &1
                                                                   r,                                                           rn
                                                                                   ; 1
                                                                                                                                                                                                                       iushuln                                  ni
                                                                                                                J.
                                 ,_

                                                                                                                          A                !tvJleuL:v                                                                    Ta r                               i"nun1»
                   .1            .                     - --sr.                          1 »~4> L .. :-.=
                                                           |* n I. :. ' '
                                                                                                                                            nlunn
                                                                                                                                              1434                    I                                                                         nnnunl
~-                 . 5 '*                                          " .
                                                         . N. .: .1J =|u:|rlunnu -¢ . " r v 1                                                               DH o t'|'lP                                              mi            rluu-rn
                                                                                                                                                                                                                                                - lrrr ,=,{~'
                                                                                                                                                                                                                                                                                Iiiu|rnu.
                                                                                                                                                                                                                                                                                      rr I
                                                      . * S 2" 1 4 "r" pl ! . ' fa..                                                                                                                                                 :vu             **4
                                                                                                                                                                                                                                                     11 |1
                                                                                    . . ;-                                                                                       IBII wa                                                                                \           1wr
                    » r*..'-- L| 4Dul5                             1 i - :*»rJ      ..-                    ¢                                              um   Ill                                           1-r|.4t.n ru:                                                 5
                                                                                            *|'.- . |
                                                                                                                                                                                                             FFP :HMIL
                                                                                                                                                                                                                                                                                                                     \
                                 , , . 1w.r.<:...                                                                                                            no                                   IHALIA
                                                                                                                                                                                                                         mm


                                                                                                                                                                                                                                                  J;
                                                                                           .      cP' L                   munn 'rwr                                                                 FW'                               _.W
                  .g        u             e           :.\                   J 8"
                                                                                                                                                                                           ~52;
                   1           g Ii..
                          . 41. " - .
                   . .' |eAvE.n              '
                                                             * I-.{~;.;

                                   . 1 " v__ _. ,,.».g11' ;,_,»
                                                                    cr_*
                                                                          1 . 1... \*jv ".|" ..I
                                                                            " 1r
                                                                            g
                                                                                 /

                                                                               -33'
                                                                               4'
                                                                                                  ..
                                                                                                 4.'l4:»
                                                                                                   . '
                                                                                                       rj
                                                                                       g . r¢i4'i;*v..Ku
                                                                                                             "i .1 "
                                                                                                           .~=
                                                                                                              .     A
                                                                                                                       '
                                                                                                                          r.
                                                                                                                                                K
                                                                                                                                                        _,»    " L_      `
                                                                                                                                                                            |
                                                                                                                                                                                     | r
                                                                                                                                                                                             rn
                                                                                                                                                                                                                              .9* n u                         nun
                                                                                                                                                                                                                                                              wlw
                                                                                                                                                                                                                                                                                               WIIH1IDYGH
                                                                                                                                                                                                                                                                                                     1nn
                                                                                                                                                                                                                                                                                                                 3  1"
                                                                                                     .       |
                  . w ...|`..
                       4 p : m 1 D1*:
                                . ~?#
                                         .
                                      H ca,
                                    v.=... I .
                                                                   4
                                                                .|:» .
                                                                                   J 8:4'n:.|..     |'1t*"*"; .
                                                                                                          ;,° '
                                                                                      irv \J'*n yl:f ... .: .
                                                                                                                                                         al
                                                                                                                                                                 \¥                                                                     llllll
                                                                                                                                                                                                                                     I41Lu Tw:
                                                                                                                                                                                                                                                                                                                 3
                    l                                       \.*_,:        1. ' * v'Sp..'   F s           .. r.
                                                             .y, .*                     4     1""
                                                                                               10.        .1,_
                  r" .:.*==                                    L
                                                                                .
                                                                             ' s'
                                                                                        .1..»
                                                                                            ¢ .                                                                                                                                                                                                                  38                                    \
                E
                is
                                                                                                                  |.1

                                      .            *;                             .*:11 .                                                      lullnlux 1np                                                                     dl                                                 uunnvnlun
                      nf' . ||
                               ..1r4\:|_n.i* :. I R.|.             .          v:p}rl|Fe°
                                                                                                      I
                                                                                                           I
                                                                                                                                                                                           Jllnllunnn                                                                         g        :una
                                           '   ..-   1
                l 14:"1 .,.IC"
                                                               J               u r -"|.I,...
                                                                                                                                                                          °4- -
                                                                                                      .

                                         . 19¢ ¢1 h I .                                                            noun                                                                                                                                                                                    Q:
                                  §    |. ...  . .. . rg.;    .                  ; ': . . 4                                                              §               11111                                            1  I                ¢     "';i§
                 . ' v "*-. .ajBJ.1                                                                                                                                       run:                                                              .p
                                                                                                                                                                              ;
                                                                                                                                                                         1u|*.
                r                                               \                                                                                                                                                                                                                                                                                '43
                                         r
                  ET*"_     I ..*                                                       .."     -  :  :r
                                                                                                                                                                                                                                             Q        .
                                                                                                                                                                                                                                                                                                   ,g
                                                     H 'FJ                                  .: Il. " '                                           commits
     >,,         T3  ' -.4
                            f                          v '.;».-         .
                                                                       §'          |I .'| q...-.u -4
                                                                                              Revolution
                                                                                     . .L \"yJ1 'g\|.:4: :';»
                                                                                                                                                    t1lP
                                                                                                                                                                   ras .
                                                                                                                                                                               ~§                                                >
                                                                                                                                                                                                                                                                                                      \.._ r


                                                                                                                                                                          r ...V»                                              r
                                                                                                                                                                                                                                                                                                          "|r1|:
                         j4
                          1                                  8--      ml .. 175:-=.
                                                                  .nur \_
                                                                   .
                                                                           . " ".~nv._
                                                                                                   I
                                                                                                Cryo
                                                                                                     '".$-ua.*<
                                                                                                            a *s
                                                                                                                     r                                                                                            r  '
                                                                                                                                                                                                                                       "                i 'ie-

                                                                                         'E             1-1*                                                                                                                                                                         ra un THF
                                             I




                                             .)
                                                                       r aw 1=
                                                         I " . . j . ...:..J4
                                                                                \.
                                                                                                                                      IUUTH
                                                                                                                                     vA:t;11
                                                                                                                                                               4
                                                                                                                                                                     w
                                                                                                                                                                     . :wr               9             ,f
                                                                                                                                                                                                                                      \:                   4.                                                 v

                       .nrnnun           .t
                                                                         . 'ln
                                                                          1 .                                                   \_                           ilrrll  1-r                                                     -w
                                                                                                                                                                                                                                          "<  wrslr
                                                                    ..93
                                                                       ."\ '-                                                              \_*                       .1
                            T'|'IF
                                                                    .1.
                                                                       a
                                                                       . .
                                                                                                                                                            cunt 1wr  lt Iutl|.L
                                                                                                                                                                              lan.
                                                                                                                                                                                                 =a.» -                      -              = .a=:.=§
                                                                                                                                                                                                                                                                Hours"Q
                                                                                                                                                                                                                                                                       Q
                                       ,r                                                                                        ¢ l¢ IL    '--.,---* F'                      lono                         '                                                  uuurlnunaw 3 1 +v                4
                                                                                          naunr                                   hn
                                                                                                                                                                      *-..            .F
                                                                                                                                                                                                                 I{{
                                                                                                                                                                                                                                                   .,>-4'~`~     :nr        J       i Q 9
                                                                                                                                                                                                                                                                                                 --.
                                                                                                                                                                                                                                                                                                  'L


                                                                                                                                                                                                                                                                               24
                                                  emu                                  vnsnulv
                             ,r/'
                                                  smells                                    Tuul
                                                                                                                          \                                        *""'4                 NWI#                                   In
                                                                                                                                                                                                                                nlm


                                                                                                                                                                                                                                                                                                                    J
                                                    rwr                                                                                                                                               Jlrvcnsan 4 - >
                                                                                                                                                                                                             nllrmr                                                                                                                             HI in lun
                                                                                                                                                                                                                                 HIILI                             S                               3                                               TWP
                                                                                                                                                                                                             44                  s on a                                                 _*
                                                                                                                                                                                                            *w  84:
                                                                                                                                                                          H145                          " - . -'18
     HllT1ll!                                                                                                     ¢ 1wr                                                    TWP                       ` 3H.9;*`r`*; 94                                           I Ll 1l l l T) |               scvnnsulv                           f'
                 znalrsnn1uns
                      |*p
                                     I            nuuweu.
                                                                                          'un
                                                                                                  ='":'.2.° ." ° 3`*          '-.               nan1h
                                                                                                                                               afnusll                                          n . J' *¢
                                                                                                                                                                                                                          H
                                                                                                                                                                                                                                                                     IV"

                                                                                                                                                                                                                                                                                   2
                                                                                                                                                                                                                                                                                                  mr
                                                                                                                                                                                                                                                                                                                                    L;


                                                  _ EdgeMarc Leasehold                                                                                     E;1i Area of Dedication                                                                                 Mark West Dedication
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-6Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      2190
                                                         of of
                                                            6094




                            Exhibit A

                       The Qgthering System.
                               Case
                                Case1:19-cv-05264
                                      19-50269-JTDDocument
                                                    Doc 1-2 1-6Filed
                                                                  Filed 06/04/19Page
                                                                     06/06/19     Page
                                                                                     2291
                                                                                        of of
                                                                                           6094

                                                                                                                                                                                                  8           3
                                                                                                                                                                                                  55
                                                                                                                                                                                                   ,3
                                                                                                                                                                                                              n
                                                                                                                                                                                                              %
                                                                          Z                                                                                                                                   *
                                                                                                                                                                                                              ...
                                                                                                                                                                                                      §
                                                                          Fe                                                                                                                      -1-.I8
                                                                          -<1/J
                                                                          js                                                                                                     2         .                  v-
                                                                                                                                                                                                              8
                                                                                                                                                                                                              U
                                             ln                           E8
                                                                          98
                                                                 4                                                                                                                   a:           91..
                                                                                                                                                                                     nu
                                                                                                                                                                                     u.
                                                                                                                                                                                          w8
                                                                          68
                                       gnu                                                                                                                                          va

                                       | v* \»,.*' 4                                                                   s='                                                          z
                                                                                                                                                                                     4    §
                                                                                                                                                                                     -
                                                        4                 U U                                                                                                       |~    @8.
                                                            -~                                                                                                                      )'
                                                                                                                                                                                    u
                                                                                                                                                                                     -            pgs-
                                                                                                                                                                                     nu
                                                                                                                                 ld
                                                                                                                                                                                    z
                                                                                                                                                                                     ul


                                                                                                          3
                                                                                                                                                                  3
                                                                                                                                      as
                                                                                                                                      rs
                                                  8                                                                                   m                                                           a
    :        ..                                   r                                                  1:
                                                                                                     I
                                                                                                                                                                                                  13-
                                                                                                                                                      5'
                                                                                                                                                                             o

                                         L




                                                                                            v   z .
                                                                                            F                                              » :~




                                                                                        5;
                                                                                        -\n                                                 I
                                                                                                                                            it
                                                                                                                                            F

        ll




                                                                                                                                                                                             9
                                                                     '4                                                                                                                     `E
                                                                                                                                                              Y                              r.


                                  \J

                                                                                                ~:
                                                                                                8
                                                                                                O                         I
                                                                                                 L_                                                                   v-.
                                                                                                Q
                                                                                                *-.»
                                                                                                                          .4
                                                                                                                                                                                                         |.
                                                                                                :s                                                                    i~ .
                                                                                                m
                                                                                        s



                                                                                                                                                                                                              117
                                                                                                                                                                                                                :
                                                                                                                                                                                     -r




                                                                                                          4.
                                   m                                                1                     £
                                   C
                                    O
                                   8
                                    C5
                                   4- 1
                                   cn             G)
                                       s .        S-~

                                       o          :5         m
                                       cn         (D          C
                                       U)         U3         4-1
                                                             rn
    N                                  9
                                       Q.      D_
                                                  9           ><                                                                                  I

                                                             LU
    1-                    -5       E           3
                                   o           o             Zo
    o
                                                                                                                                                                                                      ;
                                   O           _I


                                                                 a
                                                             '
                           GJ                     .I
    L:                     on
                           o                       E
                                                    I
                                                   II
                           _|                                                                                  _,.,_.._.,_._.-
                                                                                                                                                      1
                  _   _--.-.                                                                                                                          I                      \~ >.
                                                                                                                                                                             Q Q..
                                                                                                                                                                             > Q
~                                                                             §                                                                        I                     on :
                                                                                                                                                                             GJ O                         C51
                                                                              9 39 :                                                                   '|:
                                                                                                                                                       1; .                  m o                         _c
                                                                                                                                                                                                         .Q
                                                                              88
                                                                              -.1
                                                                                                                                                       |
                                                                                                                                                       E
     Case
      Case1:19-cv-05264
            19-50269-JTDDocument
                          Doc 1-2 1-6Filed
                                        Filed 06/04/19Page
                                           06/06/19     Page
                                                           2392
                                                              of of
                                                                 6094




                                   Exhibit B

1ti_on Letter.        .Form of CapitaLQontrib§
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-6Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      2493
                                                         of of
                                                            6094




                             Exhibit C

                 .Form of Sponsor Commitment Letter




                                           4
           Case
            Case1:19-cv-05264
                  19-50269-JTDDocument
                                Doc 1-2 1-6Filed
                                              Filed 06/04/19Page
                                                 06/06/19     Page
                                                                 2594
                                                                    of of
                                                                       6094




                                        VERIFIC48/1`_IQ1'~[

        I, Aian G. Vaina, representative of ETC Northeast Pipeline, LLC being duly sworn

according to law deposes and says thai the facts set Forth in the foregoing Complaint In Civik

Action are true and corTec£ to the besi of my knowiedge, information and belief. I understand

that false statements made herein are made subject to the penalties of 18 Pa. C.S. 4904 relating to

unsworn Ealsificaiion to authorities.

                                                                 g




                                                                     Il




                                             Representative of ETC Northeast Pipeline, LLC

Date:      1.4.19                I




                        4




                                                                                          z




c 0 tv rpL`A1nT"                                                                              Pa ge 15
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      26 1ofof6035




                        EXHIBIT G
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      27 2ofof6035
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      28 3ofof6035
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      29 4ofof6035
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      30 5ofof6035
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      31 6ofof6035
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      32 7ofof6035
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      33 8ofof6035
Case
 Case1:19-cv-05264
       19-50269-JTD Document
                     Doc 1-2 1-7   Filed
                               Filed     06/04/19Page
                                     06/06/19      Page
                                                      34 9ofof6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      3510
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      3611
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      3712
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      3813
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      3914
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4015
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4116
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4217
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4318
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4419
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4520
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4621
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4722
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4823
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      4924
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5025
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5126
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5227
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5328
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5429
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5530
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5631
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5732
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5833
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      5934
                                                         of of
                                                            6035
Case
 Case1:19-cv-05264
       19-50269-JTDDocument
                     Doc 1-2 1-7Filed
                                   Filed 06/04/19Page
                                      06/06/19     Page
                                                      6035
                                                         of of
                                                            6035
